Title: To John Adams from William Barry Grove, 20 February 1801
From: Grove, William Barry
To: Adams, John



Sir
20th. Feby 1801

From your conversation last Evening, I am impressed with the expectation that you purpose advancing Judge Sitgreaves to the Bench of the Circuit Court; in which event, I beg leave to take the liberty of Recommending and naming to your Consideration William H. Hill Esqr. of the House of Representatives to fill the Vacancy of District Judge of No. Carolina.
I can assure you Sir, Mr Hill’s Character as a Man of honour and integrity, and as a Lawyer of abilities, Stands high and unblemished in his Native State, which he has served faithfully in Several important stations.—Mr Hill also Served the United States, for Several years as District attorney of No. Carolina, and performed the duty with fidelity and ability—His residence in the Principal Seaport Town of the State, and contiguous to the places of holding the District Court, may be added as a Considerable object of Convenience to those who have business in the District Courts Town; and I have no hestitation in assuring your Sir, of my belief that his appointment to the office of District Judge, would be gratifying to the most respectable People of North Carolina—
With the most perfect respect and regard / I am / Sir / Yr Very Humbe. Sert

W. Barry Grove